Citation Nr: 9911531	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-21 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

Entitlement to restoration of a 90 percent disability 
evaluation for bilateral chorioretinopathy.

Entitlement to restoration of a total rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
February 1978.

This appeal stems from an October 1995 rating decision of the 
RO that reduced the disability evaluation assigned to the 
veteran's service-connected bilateral chorioretinopathy from 
90 percent to 30 percent.  Since the schedular rating for 
this disability was reduced, the veteran's entitlement to a 
total rating for compensation purposes based on individual 
unemployability was also thereby terminated.  The veteran has 
appealed that latter determination as well.  The Board of 
Veterans' Appeals (Board) notes that the issues of 
entitlement to an increased rating for chorioretinopathy or 
entitlement to a total rating for compensation purposes based 
on individual unemployability have not been claimed, per se, 
and thus this appeal is limited to the question of whether 
the reduction and termination, respectively, were proper.

Although it was apparently unclear that the veteran's left 
eye is service-connected for chorioretinopathy, the most 
recent rating decisions clearly indicate that it is.  As will 
become evident in the discussion below, chorioretinopathy 
would be rated at the same level, in this particular case, 
regardless of whether the condition is service-connected for 
one or both eyes.  Therefore, a remand is unnecessary to seek 
further clarification from the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral chorioretinopathy had been rated 
as 90 percent disabling effective from April 1992, and he had 
been found entitled to a total rating for compensation 
purposes based on individual unemployability from that date 
as well, based upon the percentage of disability manifested 
by his chorioretinopathy and his apparent inability to work.

3.  After February 1995 and August 1995 proposals to reduce 
compensation, the RO reduced the disability evaluation of the 
service-connected bilateral chorioretinopathy from 90 percent 
to 30 percent, and terminated entitlement to a total rating 
for compensation purposes based on individual unemployability 
in an October 1995 rating decision, effective from January 
1996.

4.  At the time of the reduction and termination, the veteran 
had also rated as 0-percent disabled for bilateral hearing 
loss, which had been in effect since 1978.

5  The 90 percent rating for bilateral chorioretinopathy was 
in effect for less than 5 years, although a 70-percent rating 
had been in effect for that disability for more than 5 years.

6.  Medical examinations from the time preceding the 
reduction and the termination clearly show sustained and 
material "improvement" from early findings of left-eye 
visual impairment, such that there had been no actual left-
eye impairment for many years.

7.  The examination reports used to reduce the rating 
assigned for bilateral chorioretinopathy and to terminate the 
total rating were evaluated in conjunction with all the facts 
of record; those reports were as full and complete as those 
upon which payments were authorized, and they were based upon 
review of the pertinent medical history.

8.  The negative clinical findings pertaining to the left eye 
did not result from prolonged/bed rest or treatment; rather, 
the earlier findings of impairment resulted merely from 
functional complaints and/or malingering.

9.  At the time of the reduction of the rating for 
chorioretinopathy and the termination of the total rating, 
the veteran demonstrated no compensable bilateral hearing 
loss.

10.  Given that there is no left-eye impairment due to 
chorioretinopathy, and no such impairment has been shown for 
many years if ever, it is reasonably certain that the 
"improvement" will be maintained under the ordinary 
conditions of life.

11.  Actual employability is established by clear and 
convincing evidence.


CONCLUSIONS OF LAW

1.  The reduction of bilateral chorioretinitis from 90 
percent to 30 percent was proper.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.344, Part 4, Diagnostic 
Codes 6068, 6070, 6072, 6074 (1998).

2.  The termination of entitlement to a total rating for 
compensation purposes based on individual unemployability was 
proper.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.105, 
3.321, 3.340, 3.341, 3.343, 3.344, 4.15, 4.16, Part 4 
Diagnostic Codes 6068, 6070, 6072, 6074, 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107.  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected eye 
disability and their impact upon his ability to work are 
within the competence of a layperson to report, and they are 
sufficient to well ground these claims.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); compare Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table).  The Board is also satisfied that all relevant 
evidence has been properly developed and that there is no 
further duty to assist in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107.

Service medical records reveal that as early as September 
1969 the veteran had central 
chorioretinitis/chorioretinopathy.  A July 1977 Medical Board 
evaluation showed that there was foveal chorioretinopathy of 
the right eye, with less than 20/800 vision in that eye, i.e. 
specifically 20/1000 corrected or uncorrected.  The left eye 
vision was 20/30-2, correctable to 20/20-1.  A clinical 
record, which appears to be from February 1978, indicates 
that the right eye could perceive only light.  Impaired 
hearing for both ears, as defined by 38 C.F.R. § 3.385, was 
shown on the July 1977 examination as well.

Service connection was granted for chorioretinopathy, as 30 
percent disabling, in a March 1978 rating decision.  The 
decision indicated that it was the left eye that had this 
condition and that the right eye had 20/20 vision at that 
point.  Service connection was also granted therein for a 
hearing loss.  A December 1982 rating decision clarified that 
the right eye had chorioretinopathy and that the left eye 
vision was then 20/25.  In an October 1984 rating decision, 
however, the evaluation was increased to 70 percent under 
Diagnostic Code 6068, at it was apparent that the RO was 
rating the left eye visual impairment (which had been shown 
as 20/200, corrected) as part of the service-connected 
disability.

The veteran provided an audiometric examination by the VA in 
July 1984 at which time pure tone thresholds, in decibels, 
for air conduction were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
0
5
10
LEFT
15
10
10
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left.

The veteran was provided a complete eye examination by the VA 
in April 1989 at which time it was determined that left eye 
vision was 20/20 with full field peripheral vision.

In May 1992 the veteran filed a claim for a total rating for 
compensation purposes based on individual unemployability.  
On the claim form submitted, he indicated that he had worked 
from September 1989 to November 1991 at Southeast Autoplex in 
Idabel, Oklahoma.  This work was in service and/or as a 
manager.  He reported having missed only two weeks due to 
illness.  His highest gross earnings per month were $1550.

Along with the claim for a total rating based upon individual 
unemployability, three statements from potential employers: 
Southeast Autoplex; South Park Body Shop of Broken Bow, 
Oklahoma; and Lundry's Pecan's of Harris, Oklahoma, were 
received in May 1992.  They all essentially indicated that 
due to his eye condition the veteran was incapable of 
performing the work they each would expect.

The veteran was examined by the VA in May 1992, at which time 
the veteran complained of a "blind spot" in the left eye 
which reportedly had been present for the last 60 days.  The 
examination report indicates that there were chorioretinal 
scars in both eyes in the periphery; there was a large such 
scar in the macula of the right eye.  Vision in the left eye 
was 20/400.

A VA eye examination worksheet, apparently from August 1992, 
indicates, in essence, that the veteran had probable hysteria 
versus a stress response regarding his left eye.  The 
vitreous cells were negative.

A December 1992 letter from a VA optometrist notes her own 
findings from the May 1992 examination of 20/400 left-eye 
vision, but that no pathology or organic cause could be found 
to confirm this reduced vision.  The optometrist suspected a 
functional component and she had referred the veteran to a VA 
ophthalmology clinic.  She noted that the August 1992 
examination findings therefrom were like hers--indicating 
that he had a probable hysteria and no organic cause for left 
eye vision loss.  She also noted that a January 1992 computed 
tomography scan of his brain had been normal.

The veteran was examined by the VA in December 1993 at which 
time it was found that hand motion could be detected by the 
right eye, and that left eye vision was 20/400.  It was 
stated, however, that the left eye had full visual field(s) 
and that there was no ocular pathology of the left eye that 
would account for the reduced vision.  Additionally, the 
January 1992 computed tomography scan was noted to have been 
normal, and thus, the examiner concluded, the veteran was 
malingering.

Joyce L. Bumgardner, M.D., the veteran's private physician, 
examined the veteran in December 1993--the day after the VA 
examination that month--and found that the left eye showed a 
visual impairment of 20/400, and that the right eye had 
questionably decreased vision.

The report of an annual VA evaluation conducted in October 
1994 indicates that there was only a functional vision loss 
in the veteran's left eye.

The veteran failed to report for a January 1995 examination.  
Consequently, in a February 1995 letter, the RO proposed to 
reduce the veteran's compensation for his bilateral 
chorioretinopathy from 90 percent to 30 percent.

The veteran was examined by the VA in March 1995.  A 
fluorescein angiography that had previously been performed 
was reportedly normal.  It was noted that on previous visual 
testing he had been found to be malingering, and that this 
finding had been confirmed.  Objectively, the veteran 
"tunneled" (malingered) at three test distances [for visual 
acuity].  The assessment was of a functional visual loss of 
the left eye.  The confrontation visual fields indicated 
malingering.  The right eye had a chorioretinal macular scar.

A VA physician reviewed the claims file and rendered an 
opinion in June 1995.  She noted that the right eye still had 
the chorioretinal scar that allowed only hand motion [to be 
visible].  Regarding the left eye, however, she noted that 
the veteran had "tunneled" on the previous examination and, 
after speaking with the VA optometrist who had provided the 
May 1992 opinion, this physician opined that the left eye had 
no vision loss, i.e. that vision was not 20/200.

In August 1995 the RO again proposed to reduce the veteran's 
compensation for his bilateral chorioretinopathy from 90 
percent to 30 percent.

In a September 1995 letter, the veteran's private physician 
Norris L. Newton, M.D., stated that he had examined the 
veteran that month and that there was chorioretinopathy of 
the right eye and amblyopia of the left eye, cause 
undetermined.  The accompanying examination report contains 
the veteran's assertion that the VA optometrist had thought 
he had misrepresented his complaints regarding the left eye.

The veteran's private physician, Thomas E. Rhea, M.D., in a 
September 1995 letter, stated that the veteran's vision was 
20/100 in the left eye, with only light perception in the 
right.  He thought that the veteran had "severe" visual 
problems.

An annual VA evaluation conducted in approximately October 
1995 indicates that there was only a functional vision loss 
in the veteran's left eye.

The veteran was provided an audiometric examination by the VA 
in May 1996.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
20
55
LEFT
15
15
30
55

The reported average thresholds for the right and left ears 
were 24 and 29 decibels, respectively.  Speech recognition 
was 92 percent bilaterally.

The veteran was examined by the VA in May 1998, at which time 
he reported that he had been an alcoholic, but since he had 
quit drinking the eyesight in his left eye reportedly had 
improved.  The right eye could only detect hand motion, but 
near and distant vision in the left eye was 20/25.  Visual 
fields were full in each eye.



I.  Chorioretinopathy

The record shows, and the veteran does not contend otherwise, 
that the RO provided the veteran with proper notice of the 
reduction in this case.  See 38 C.F.R. §§ 3.105(e) (regarding 
the 60-day notice requirement); 3.103(b).

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155; see generally, 38 C.F.R. § Part 4.  Prior to the 
reduction effective January 1996, the veteran's bilateral 
chorioretinopathy had been rated as 90 percent disabling 
under Diagnostic Code 6072.  This evaluation contemplates 
vision in one eye to be 5/200, and vision in the other, 
10/200.  See also Diagnostic Code 6068.  A 30 percent 
evaluation is appropriate when there is blindness in one eye 
with vision no worse than 20/40 in the other or when the 
vision in one eye is 5/200 and the vision in the other eye is 
no worse than 20/40.  Diagnostic Codes 6070, 6074.

For ratings that have continued for five years or more, cases 
affected by change of medical findings or diagnosis will be 
handled so as to produce the greatest degree of stability of 
disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
In such cases, it is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
38 C.F.R. § 3.344(a), (c).

Where an evaluation has been in effect for five or more 
years, examinations less full and complete than those on 
which payments were authorized or continued will not be used 
as a basis of reduction.  Ratings on account of diseases 
subject to temporary or episodic improvement will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Ratings on account of diseases which become comparatively 
symptom free (findings absent) after prolonged rest will not 
be reduced on examinations reflecting the results of bed 
rest.  Moreover, though material improvement in the physical 
or mental condition is clearly reflected the rating agency 
will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(b), (c).

In this case the 90 percent disability evaluation for 
chorioretinopathy was in effect for fewer than five years, 
but the disability was evaluated at least as 70 percent 
disabling since October 1984, thereby triggering the 
procedural protections of 38 C.F.R. § 3.344 for the 70 
percent rating.  See Smith v. Brown, 5 Vet. App. 335 (1993).  
Since, as discussed below, the requirements of that 
regulation were fully met, there is no basis for a 
restoration of either a 90 percent or 70 percent evaluation.

Beginning in April 1989, well over a half-dozen VA 
examinations in the ensuing years clearly showed that the 
veteran's left-eye vision was normal.  The veteran underwent 
various forms of testing in those years which repeatedly 
confirmed that he either merely had a functional problem with 
the left eye or was malingering--i.e. there were no objective 
findings of a left-eye disability.  The Board notes that most 
of the examinations and opinions from 1989 to 1995 which 
found his left eye to be normal were at least as complete as 
those used to authorize payment, and in many instances appear 
to be even more thorough.  The December 1992 VA optometrist's 
opinion was based upon review of the pertinent history and 
examination of the veteran, the March 1995 VA examination 
report was based upon similar review and objective 
evaluation, and the June 1995 VA physician's opinion was 
again based upon review of the claims file.  All of these 
reports appear to be full and complete and are supported by 
several other evaluations.  Together they clearly demonstrate 
that the left-eye vision has been essentially normal and 
unimpaired by chorioretinopathy.  Conversely, most of the 
private medical reports from 1993 and 1995 that the veteran 
submitted in support of his claim, do not appear to be based 
upon a review of the pertinent medical history.  Of private 
medical evaluations that he submitted, only one clearly notes 
that the VA was questioning whether the left eye really 
showed any impairment, and even that evaluation did not 
discuss in the objective findings as to whether this was 
actually the case.  These private medical reports which 
appear to show left-eye vision loss, are clearly outweighed 
by the more thorough and more numerous VA findings to the 
contrary.

Regardless of the characterization of the left-eye problems, 
since 1989 the left eye has not been demonstrating any 
objective, measurable disability due to chorioretinopathy.  
This is tantamount to sustained material improvement over 
many years, with the reduction of the evaluation to 30 
percent therefore being appropriate.  38 C.F.R. § Part 4, 
Diagnostic Codes 6070, 6074; see also Brown v. Brown, 5 Vet. 
App. 413 (1993).  Given the nature of the findings of a 
functional problem or malingering, without objective 
pathology, it is reasonable to conclude that this 
"improvement" in objective disability has been and will be 
maintained under the ordinary conditions of life.  Although 
the May 1998 VA examination contains more recent medical 
evidence not present at the time of the reduction, it does 
confirm the earlier reports that were in evidence at that 
time.  Again, the veteran was shown to have normal left-eye 
vision, and he acknowledged some "improvement" at the time 
of that evaluation.  This further supports the conclusion 
that improvement has been, and will be, maintained under the 
ordinary conditions of life.  The Board notes that the 
negative findings regarding the left eye were not the result 
of prolonged/bed rest or other treatment; the earlier 
findings of impairment resulted from functional complaints 
and/or malingering.

As noted in the introduction to this decision, regardless of 
whether or not the left eye is appropriately service 
connected, the vision in that eye has been shown to be no 
worse than 20/40, in which case the 30 percent rating would 
remain the same.  Diagnostic Codes 6070, 6074.

For the foregoing reasons, the reduction in the rating of 
bilateral chorioretinopathy from 90 percent to 30 percent was 
proper, and a restoration of that former rating is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
3.344, Part 4, Diagnostic Codes 6068, 6070, 6072, 6074 .


II.  Total rating based upon unemployability

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. §§ 3.340, 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  The existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this 
paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16.  See 
38 C.F.R. § 3.341.

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a).

In reducing a rating of 100 percent service-connected 
disability based on individual unemployability, the 
provisions of 38 C.F.R. § 3.105(e) are for application but 
caution must be exercised in such a determination that actual 
employability is established by clear and convincing 
evidence.  When in such a case the veteran is undergoing 
vocational rehabilitation, education or training, the rating 
will not be reduced by reason thereof unless there is 
received evidence of marked improvement or recovery in 
physical or mental conditions or of employment progress, 
income earned, and prospects of economic rehabilitation, 
which demonstrates affirmatively the veteran's capacity to 
pursue the vocation or occupation for which the training is 
intended to qualify him or her, or unless the physical or 
mental demands of the course are obviously incompatible with 
total disability.  Neither participation in, nor the receipt 
of remuneration as a result of participation in, a 
therapeutic or rehabilitation activity under 38 U.S.C.A. 
§ 1718 shall be considered evidence of employability.  
38 C.F.R. § 3.343(c).

As noted, the provisions of 38 C.F.R. §§ 3.105(e) were 
followed in this case.

The veteran's total rating was based upon his inability to 
work due to his service-connected chorioretinopathy.  
Although he has also been service connected for bilateral 
hearing loss at the time as well, he has never been shown to 
warrant a compensable rating for that disability.  38 C.F.R. 
§ Part 4, Diagnostic Code 6100.  Pursuant to 38 C.F.R. 
§§ 4.85-4.87, Codes 6100 to 6110, disability evaluations of 
hearing loss are determined by applying the pure tone decibel 
loss (threshold) averages from 1000 to 4000 hertz and speech 
discrimination scores to tables contained in those 
regulations that, in turn, provide a percentage disability 
based upon those numbers.  In this case, none of the 
examinations of record provide evidence that his pure tone 
loss averages along with his percentage of speech 
discrimination provide worse than a "I" in Table VI, which 
in turn yields a noncompensable evaluation in Table VII.  
38 C.F.R. § 4.87.  Although the May 1996 VA examination was 
performed after the reduction, it does shed light upon what 
the veteran's hearing loss may have been at earlier times.  
That examination similarly showed no compensable hearing loss 
(with average thresholds in each ear of 24 and 29, and with 
speech discrimination of 92 percent bilaterally), and in 
fact, no audiometric examination of record since service has 
shown a compensable hearing loss.  More importantly, the 
veteran does not actively contend that this disability is the 
basis for his total rating.  Rather, his claim centers upon 
the rating assigned to his chorioretinopathy which had been 
90 percent, for which a total rating was awarded pursuant to 
38 C.F.R. § 4.16, even though the schedular evaluation was 
less than total.

As the discussion in the preceding section makes clear, 
however, his chorioretinopathy cannot be rated higher than 30 
percent and was properly reduced in January 1996.  Therefore, 
it follows that he no longer meets the percentage 
requirements under 38 C.F.R. § 4.16 for a total rating based 
upon individual unemployability.  As discussed, the 
examination reports showing material improvement have been 
evaluated in conjunction with all the facts of record.  
Consideration has also been given particularly to whether the 
veteran attained improvement under the ordinary conditions of 
life.  That is, on the facts in this particular case, it is 
clear that the veteran's disability in no way prevents him 
from working since the symptoms have repeatedly been found to 
be absent, if they ever existed.

Assuming, arguendo, that chorioretinopathy of the veteran's 
left eye was properly service connected, the medical evidence 
since 1989 shows clearly that the left eye did not, in fact, 
suffer from impaired vision.  The record also shows that 
veteran was actually employed in the late 1980s and early 
1990s when he has claimed his left eye vision was decreasing.  
This employment was substantial, based upon his statement of 
salary and description duties in the May 1992 claim.  He has 
essentially indicated that he became unemployable because no 
real vision remained in either eye.  Thus, if one were to 
assume that he was previously employable when blind in only 
the right eye, and that the only reason he became 
unemployable was because of the concomitant decreased left-
eye vision, then one would conclude that the "return" of 
full left-eye vision would clearly and convincingly establish 
that he was, in fact, employable.  That is, he would be in as 
good a condition, or better, than when he was able to engage 
in substantially gainful work in the late 1980s and early 
1990s.  The Board must conclude that because there is no left 
eye disability, that no service-connected disability bars him 
from returning to such work.  For the foregoing reasons, 
actual employability is established by clear and convincing 
evidence in this case since the left eye shows little if any 
impairment, as compared to earlier findings. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.105, 3.321, 3.340, 3.341, 
3.343, 3.344, 4.15, 4.16, Part 4 Diagnostic Codes 6068, 6070, 
6072, 6074, 6100.

The Board notes that service connection for posttraumatic 
stress disorder was granted in a June 1996 rating decision, 
effective from April 1996.  Even though medical evidence 
following the total rating termination is ultimately helpful 
in shedding light upon the level of impairment regarding 
service-connected disabilities at the time of the 
termination, no recent evidence pertaining to a disability 
that was not actually service connected at the termination is 
relevant.  Since this award of service connection for 
posttraumatic stress disorder was not effective prior to the 
discontinuance of the total rating in January 1996, it is 
thus not relevant to determining whether the veteran met the 
percentage requirements for a total rating at the time of the 
termination.

Finally, the Board notes that the disability picture was not 
so exceptional or unusual so as to warrant a referral for 
evaluation on an extraschedular basis.  Given that the 
earlier findings of left-eye visual impairment were 
discredited, it cannot be said that chorioretinopathy had 
caused marked interference with employment or necessitated 
frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Restoration of a 90 percent disability evaluation for 
bilateral chorioretinopathy is denied.

Restoration of a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

